Citation Nr: 1329384	
Decision Date: 09/13/13    Archive Date: 09/20/13	

DOCKET NO.  10-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from October 1970 to 
February 1973.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the Veteran's hearing 
loss and tinnitus.  

In that regard, pertinent evidence of record is to the 
effect that, while in service, the Veteran served as an 
armor crewman, an occupation in which he may very well have 
been exposed to noise at hazardous levels.  While at the 
time of a service separation examination in early February 
1973, a physical examination of the Veteran's ears was 
within normal limits, the Veteran's hearing was, apparently, 
not tested.  In point of fact, the earliest clinical 
indication of the presence of either hearing loss or 
tinnitus is revealed by private medical records dated in 
January 2009, almost 36 years following the Veteran's 
discharge from service.  

The Board observes that, following a VA audiometric 
examination in March 2010 (which examination, it should be 
noted, involved a full review of the Veteran's claims 
folder), it was the opinion of the examining audiologist 
that, given that the Veteran had been exposed to two years 
of artillery noise in the military, as well as 40 years of 
noise exposure from construction-type noise, and given the 
lack of evidence of hearing loss at the time of discharge or 
within one year of separation from service, it was "not 
possible to opine which noise event was the causative factor 
for (the Veteran's) present day hearing loss without resort 
to speculation."  Significantly, the aforementioned opinion 
was offered notwithstanding the RO's request that the 
examiner provide a medical opinion regarding whether it was 
"likely, not likely, or at least as likely as not" that the 
Veteran's hearing loss and tinnitus were the result of noise 
exposure during military service.  

The Board recognizes the difficulty in determining the exact 
cause or causes responsible for the Veteran's current 
hearing loss and tinnitus.  Nonetheless, given the request 
of the Veteran's accredited representative (see Informal 
Hearing dated August 15, 2013) for an additional, more 
"complete" VA examination, the Board is of the opinion that 
further development of the evidence would be appropriate 
prior to a final adjudication of the Veteran's current 
claims.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the AMC/RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2010, the date of 
the most recent VA examination of 
record, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If 
the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran 
and his representative should be 
informed of any such problem.

2.  The Veteran's entire claims folder 
should then be furnished to the same VA 
audiologist who conducted the March 2010 
VA audiometric examination.  Should that 
examiner prove unavailable, the 
Veteran's entire claims folder should be 
furnished to another VA audiologist.  
Following a review of the Veteran's 
entire claims folder, the examiner 
should, to the extent possible, offer an 
opinion as to whether the Veteran's 
current hearing loss and tinnitus at 
least as likely as not (50 percent 
probability or greater) had their origin 
during, or are in some way the result 
of, the Veteran's inservice noise 
exposure, as opposed to his postservice 
construction noise exposure.  If the 
type of hearing loss found is not 
normally found after acoustic trauma, 
that too should be noted, as should any 
other etiology such as advancing age or 
infection.

A complete rationale must be provided 
for any opinion offered, and all 
information and opinions, once obtained, 
must be made a part of the Veteran's 
claims folder. If it is determined that 
no opinion can be reached without resort 
to speculation, it should be detailed 
why this is so, and it should be 
indicated whether there is any 
additional development to be undertaken 
which might allow an opinion to be 
entered.  

3.  The AMC/RO should then review the 
aforementioned report to ensure that it 
is in complete compliance with the 
directives of this REMAND, and that the 
examiner has documented his 
consideration of all records contained 
in Virtual VA.  If the report is 
deficient in any manner, the AMC/RO must 
implement corrective procedures.

4.  The AMC/RO should then readjudicate 
the Veteran's claims for service 
connection for bilateral hearing loss 
and tinnitus.  Should the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of a Statement of the Case 
(SOC) in May 2010.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



